
SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit 10.8.2

AMENDMENT TO THE GAS GATHERING AGREEMENT

This Amendment to the Gas Gathering Agreement dated effective November 10, 2010
(this “Amendment)” is entered into on the 1 day of June, 2013 and is made
effective as of January 1, 2013 by and among (i) Magnolia Midstream Gas
Services, L.L.C., an Oklahoma limited liability company (“Gatherer” ), (ii)
Chesapeake Energy Marketing, Inc., an Oklahoma corporation (“CEMI”), (ii)
Chesapeake Operating, Inc., an Oklahoma corporation (“COI”), (iv) Empress,
L.L.C., an Oklahoma limited liability company (“Empress”), and (v) Chesapeake
Louisiana L.P., an Oklahoma limited partnership ((“CLLP”), and together with
Empress, the “CHK Producers”). CEMI, COI and the CHK Producers are referred to
herein collectively as the “Producers.” Gatherer and Producers are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

RECITALS

A.

Gatherer and the Producers are parties to that certain Gas Gathering Agreement
dated effective November 30, 2010 (“Agreement”);

B.

Section 5 (d) of Exhibit A of the Agreement indicates that Producers shall, at
all times, be holders of Priority 1 Service with respect to all Producers’ Gas
and MV Mitigation Gas received by Springridge Gathering System up to the
capacity of the Springridge Delivery Points; and

C.

The Parties desire to add a new delivery point whereby the Producers shall be
designated as Priority 2 Shipper.

AGREEMENT

In consideration of the foregoing and the mutual covenants contained in the
Agreement and this Amendment and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.

The first sentence of Section 5(d) of Exhibit A of the Agreement is deleted and
replaced in its entirety with the following:

Except as otherwise indicated on Schedule A2, Producers shall, at all times, be
holders of Priority 1 Service with respect to all Producers’ Gas and MV
Mitigation Gas received by the Springridge Gathering System up to the capacity
of the Springridge Delivery Points, subject to Gatherer’s obligations under
third party gas gathering agreements relating to the Springridge Gathering
System under which Gatherer provides a similar level of service.

2.

Schedule A2 of the Agreement is deleted and replaced in its entirety with
Schedule A2 attached to this Amendment as Exhibit A.

3.

Except as amended herein, all terms and provisions of the Agreement shall remain
in full force and effect as written.

1

--------------------------------------------------------------------------------


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, this agreement has been executed by the parties as of the
date first written above.

 

Gatherer:

MAGNOLIA MIDSTREAM GAS SERVICES, L.L.C.

 

By:

/s/ Walter J. Bennett

Name:

Walter J. Bennett

Title:

Vice President – Operation

 

CEMI:

CHESAPEAKE ENERGY MARKETING, INC.

 

By:

/s/ James C. Johnson

Name:

James C. Johnson

Title:

President

 

CHK Producers:

 

 

 

EMPRESS, L.L.C.

 

 

 

By:

/s/ James C. Johnson

 

 

Name:

James C. Johnson

 

 

Title:

SR.VP – Marketing

 

 

 

CHESAPEAKE LOUISIANA, L.P.

 

 

By:

 

CHESAPEAKE OPERATING, INC.

 

 

 

 

Its General Operator

 

 

 

By:

/s/ James C. Johnson

 

 

Name:

James C. Johnson

 

 

Title:

SR.VP – Marketing

 

 

 

CHESAPEAKE OPERATING, INC.

 

 

 

By:

/s/ James C. Johnson

 

 

Name:

James C. Johnson

 

 

Title:

SR.VP – Marketing

 

 

 

2

--------------------------------------------------------------------------------


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE A2

**

 

GGS
Number

 

CMO GGS

 

 

Meter Code

 

Meter Name

 

Counter Party

 

Counter
Party Meter
ID

 

Priorty Service
Level

**

 

 

**

 

 

**

 

**

 

**

 

**

 

**

**

 

 

**

 

 

**

 

**

 

**

 

**

 

**

**

 

 

**

 

 

**

 

**

 

**

 

**

 

**

**

 

 

**

 

 

**

 

**

 

**

 

**

 

**

**

 

 

**

 

 

**

 

**

 

**

 

**

 

**

**

 

 

**

 

 

**

 

**

 

**

 

**

 

**

 

 

 